       Case 1:18-cv-04438-AT-BCM Document 307 Filed 06/17/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             6/17/20
MORGAN ART FOUNDATION LIMITED,
               Plaintiff,                               18-CV-4438 (AT) (BCM)
       -against-
MICHAEL MCKENZIE, et al.,
               Defendants.

MORGAN ART FOUNDATION LIMITED, et al.,
               Plaintiffs,                              18-CV-8231 (AT) (BCM)

       -against-                                        ORDER
JAMES W. BRANNAN, as personal
representative of the Estate of Robert Indiana,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court held a telephonic discovery conference in these actions on June 12, 2020. Prior

to the conference, the Court received and reviewed (1) four letter-motions filed by defendants

Michael McKenzie and American Image Art (the AIA Defendants), all dated May 26, 2020 (Dkt.

Nos. 270, 271, 272, and 274 in Case No. 18-CV-4438); (2) one letter-motion filed by defendant

James W. Brannan as personal representative of the Estate of Robert Indiana (the Estate), also

dated May 26, 2020 (Dkt. No. 273 in Case No. 18-CV-4438; Dkt No. 108 in Case No. 18-CV-

8231); and (3) one letter-motion filed by plaintiff Morgan Art Foundation Limited (MAF), dated

June 6, 2020 (Dkt. No. 291 in Case No. 18-CV-4438), together with opposition and reply letters

addressing each motion. 1

       For the reasons stated on the record during the June 12 conference, the letter-motions,

and certain related issues, are resolved as follows:




1
 Dkt. Nos. 276, 279, 280, 281, 282, 283, 284, 287, 288, 289, and 304 in Case No. 18-CV-4438;
Dkt. No. 109 in Case No. 18-CV-8231.
Case 1:18-cv-04438-AT-BCM Document 307 Filed 06/17/20 Page 2 of 4



1.    The AIA Defendants' letter-motion to compel further document production from
      plaintiff MAF (Dkt. No. 270 in Case No. 18-CV-4438) is GRANTED IN PART.

      a. MAF need not produce any further documents in response to Requests for
         Production (RFPs) 3, 6, 8, 9, 10, 12, 14, 15-26, 28, 33, 41, 42, 45, 49, 50, or
         51.

      b. To the extent not previously produced in response to other discovery requests,
         MAF shall promptly produce:

              i. In response to RFP 4, all documents concerning sales, loans, licenses,
                 or conveyances of Robert Indiana works from MAF to AIA.

             ii. In response to RFP 36, all communications between MAF and persons
                 known or believed to be present or former studio assistants of Robert
                 Indiana, concerning Indiana or Indiana's art.

            iii. All documents responsive to RFPs 11, 36, and 37-39.

2.    The AIA Defendants' letter-motion to compel further document production from
      defendant Jamie Thomas (Dkt. No. 271 in Case No. 18-CV-4438) is GRANTED
      IN PART.

      The AIA Defendants are entitled to know whether, and under what conditions, the
      Estate (or any other person or entity) has agreed to pay or advance Thomas's
      defense fees in these actions and/or indemnify him against a potential judgment or
      settlement. Thomas shall produce documents in response to RFPs 5, 6, 7 and 8 to
      the extent necessary to answer these questions. If, after good-faith negotiations,
      the parties cannot agree on the precise parameters of the necessary discovery, they
      shall submit a joint letter to the Court no later than June 19, 2020, setting out
      their respective views.

3.    The Estate's letter-motion to compel document production from MAF (Dkt. No.
      273 in Case No. 18-CV-4438; Dkt. No. 108 in Case No. 18-CV-8231) is
      GRANTED IN PART.

      a. MAF shall promptly produce documents sufficient to identify (or,
         alternatively, a list of) all Robert Indiana works produced by, possessed by, or
         in production by MAF, including but not limited to works produced by MAF
         pursuant to its contracts with Indiana.

      b. MAF shall promptly produce all invoices showing Robert Indiana works sold
         by Shearbrook, without redacting the name or other identifying information
         concerning the buyers. To the extent MAF contends that the buyers are
         unaffiliated non-parties, MAF may designate the unredacted invoices
         "attorneys' eyes only" (see Dkt. No. 141 in Case No. 18-CV-4438, ¶ 12; Dkt.
         No. 28 in Case No. 18-CV-8231, ¶ 12), thereby limiting their disclosure to
         counsel of record for the parties herein (including any paralegal, clerical, or
         other assistant that such counsel has employed and assigned to this matter).
                                       2
Case 1:18-cv-04438-AT-BCM Document 307 Filed 06/17/20 Page 3 of 4



           Absent the express agreement of MAF or further order of this Court, counsel
           of record: (i) shall not further disclose the names or other identifying
           information concerning the buyers; (ii) shall not make any commercial or
           other use of such information except for the purpose of pursuing or defending
           the claims asserted in these actions; and (iii) shall not contact the buyers,
           directly or indirectly, concerning the invoices or the sales reflected therein.

        c. MAF shall promptly produce documents sufficient to identify (or a list of) the
           owners, members, directors, managers, and/or trustees of Morgan Art
           Foundation Ltd., Morgan Art Foundation S.A., Art Project Finance Ltd.,
           Shearbrook (US) LLC, RI Catalogue Raisonne LLC, and Figure 5 Art LLC.

4.      The AIA Defendants' letter-motion to compel document production from the
        Estate (Dkt. No. 274 in Case No. 18-CV-4438) is GRANTED IN PART.

        a. The Estate need not produce any further documents in response to RFPs 11,
           12, 13, or 23 within AIA's Second Request for the Production of Documents
           (2d Request).

        b. In response to RFPs 18 and 19 within the 2d Request, the Estate represents
           that it has produced all responsive non-privileged documents.

        c. In response to RFP 10 within AIA's Third Request for the Production of
           Documents (3d Request), the Estate shall promptly produce all
           communications between Brannan and the Star of Hope Foundation (Star of
           Hope) since Robert Indiana's death on May 19, 2018, concerning the
           marketing and/or sale of Robert Indiana art works.

        d. In response to RFP 11 within the 3d Request, the Estate shall promptly
           produce all communications between Kevin Lipson and Star of Hope since
           Indiana's death on May 19, 2018, concerning the marketing and/or sale of
           Robert Indiana art works.

5. Date Range. Unless otherwise specified, the parties' obligation to produce documents
   extends to documents dated or created from 2012 through the present.

6. The AIA Defendants' letter-motion regarding deposition scheduling (Dkt. No. 272 in
   Case No. 18-CV-4438) is deemed WITHDRAWN without prejudice to renewal in the
   event additional scheduling issues arise.

7. MAF's letter-motion to preclude the Estate from relying on the six potential witnesses
   listed in its First Supplemental Initial Disclosure (Dkt. No. 291 in Case No. 18-CV-
   4438) is DENIED.

     MAF may, however, take the depositions of some or all of the potential witnesses
     during the extended fact discovery period described below.




                                        3
      Case 1:18-cv-04438-AT-BCM Document 307 Filed 06/17/20 Page 4 of 4



       8. Extension of Discovery Deadlines. The deadline to complete fact discovery, including
          all remaining party and non-party fact depositions, is extended to July 30, 2020. The
          deadline to complete expert discovery is extended to September 14, 2020.

       9. Privilege Logs. The parties are reminded that they must serve privilege logs, in
          accordance with Local Civil Rule 26.2, if they have withheld documents or
          information on the basis of privilege. To the extent they have not yet done so, the
          parties shall meet and confer in good faith to agree upon a uniform date for the
          service of such logs.

       All relief not expressly granted herein is DENIED. The Clerk of Court is respectfully

directed to close the letter-applications at Dkt. Nos. 270, 271, 272, 273, 274, and 291 in Case No.

18-CV-4438, and Dkt. No. 108 in Case No. 18-CV-8231.

Dated: New York, New York
       June 17, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                4
